TIMMONS-GOODSON, Judge.
Defendant entered a guilty plea to one count of trafficking in at least twenty-eight grams but less than 200 grams of cocaine by possession, and was sentenced under N.C. Gen. Stat. § 90-95(h)(3)(a) (2003) to an active prison term of thirty-five to forty-two months. He filed timely notice of appeal from the judgment.
Counsel appointed to represent defendant on appeal has been unable to identify any issue with sufficient merit to support a meaningful argument for relief. He asks this Court to conduct its own review of the record for possible prejudicial error. Counsel has shown to the satisfaction of this Court that he has compliedwith the requirements of Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, reh'g denied, 388 U.S. 924, 18 L.Ed.2d 1377 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by advising defendant of his right to file written arguments with this Court and providing him with the necessary documents. Although defendant has filed pro se arguments with this Court, the issues raised by defendant fall outside his limited right of appeal from a guilty plea under N.C. Gen. Stat. § 15A-1444(a1), (a2) and (e) (2003). Accordingly, we dismiss defendant's pro se claims without prejudice to his right to file a motion for appropriate relief in the trial court.
As mandated by Anders, we have fully examined the record to determine whether any issues of arguable merit appear therefrom and whether the appeal is wholly frivolous. We conclude the appeal is frivolous. Furthermore, we have examined the record for possible prejudicial errors and have found none.
No error.
Judges CALABRIA and LEVINSON concur.
Report per Rule 30(e).